OFFICE   OF   THE A-ITORNEY    GENERAL    OF TEXAS
                           AUSTIN




HonorableR. T. saber, President
Texas Boaxd of Dental Examinrre
1014 #orwood Building
AtWtti, Texas
Dear Sir:




                                              above stated qua-
                                               thi8 depatanent.

                                           oux opiaion ‘wepuQt*
                                           f be am&red that we
                                     theroin presental.
                                   Bleator the &fate
                                     Dr. W. A. $uckuer,
                                      Boat& or Doatal
                                           hi* ecaploy~
                                           d eonduotm
                             lag Couaty Health UnlOs
                              the d.urtirtain that
                          08 are one-half adaaatlCma1

                   Mb, Chapter 9, Title 91 of the
                1 Statutea, Acts 1919 a8 aaeaded by
    ;?cta1996.4&h Legislature;and, Arblela 949,
    Uhapter 7, ~Titlo18 of the Penal Code of 19ILb,
    Acts 1919 as amendid by .iots1995 44th Legiula-
    tura require that the praotitionrrein the State
    or ~eras #hall reoord their liseaea in the Oi-
    rice or the Q0uM.l Clark or eaoh and everp oak-
    ty in whioh the$ graotfoe, and requbws the
EonorableR. T. Webar, Pago 2


        pciyaeat      0r     rlrty (sag) oenbsror suoh recorda-
        tloa.
             VU11 it be aeoarrsuy tar Dr. Buokmr aa
        aa employee0r the Stat0 0r Texa8 to rimt reg-
        iaer  and reoord him 1160~0 before ha may eon-
        duot the arralr8 laoidmnt to hlr employmeat?

             Who aunt pay the a4 if the above is axe-
        wered in the arrlraatfre?*
                   Further,    it   lb our undor6tanding     that    the aclnitw
rendered by thlo olini& to indigaat permnm, seleotitoly
ohoaen, are free; that they are eonduoted pursuant to the
duty Imposed upon the State Eealth Dopiutnmnt, by &%icle
Ul4a; viz.,
                   *TO better proteot and promto the health
        0r the people 0r a-8               * * **;
and   that    the polioy b.lUd, an4 the exaum for the existennoo
0r this trarollng ollaio ia to pronot a general publlo OM-
eoioarne08 or nantax hygiuie.



            wBvu~y peraea to whoa a lioumo ia ismed
       by the State Board of Dental Rxamlnu8&all,
       belore beginning the praetiao ef doatiotry at
       say place la this Stat., prerenti Iikem   to
       the County Clerk of the ootm8y In Web he
       realde8 aad offer8            to praatl8e.     aad tot&
       Ooanty Clerk of eaoh'knd every othu oounty
       in whioh he slaypraetloe or offer to praotisr;
       addCounty Clerk &all rooard aaid lioeanee&a
       a book provided for the purpou, and reamhe
       rirty (5og) oontrrtherefar. * * +*
                   Artlola    ‘149, Vuaoa*a       &motat@   Penal Qodr, la oouahbd
in the ldentltihl
                U&w*;                     thua r&@riag      its quotationanmae-
eaimry hem.
                   A a010 456x6 revidea rrbs@hall be aoaalbsredaa
praotfuiag          iientistry withii the meaning of the rariotm atat-
utory provision8             rigalating    that   proi688i0n.       s8otion S tar